Appeal from a decision of the Supreme Court (Lynch, J.), dated March 28, 2014 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
Following his arrest on drug-related charges, petitioner commenced this habeas corpus proceeding seeking his immediate release. In view of petitioner being subsequently indicted, Supreme Court dismissed the proceeding as moot. This appeal ensued.
The decision of Supreme Court was never reduced to a judgment or order. “As a general rule, no appeal lies except from a judgment or an order” (People ex rel. Frazier v Fogg, 122 AD2d *1359377, 377 [1986]; see CPLR 5501). In any event, once petitioner was indicted, he was no longer entitled to the relief requested in his habeas corpus application (see People ex rel. Miller v Knowlton, 239 AD2d 655, 655-656 [1997]; People ex rel. Warren v Davis, 92 AD2d 679, 679 [1983]).
Lahtinen, J.P., Egan Jr., Rose and Clark, JJ., concur. Ordered that the appeal is dismissed, without costs.